DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/002950 to Koori, with US Pub. No. 2017/0145198 cited as the English equivalent.
Regarding claims 1-8, Koori teaches a nonwoven fabric formed of an olefin-based resin composition, the fabric including composite fibers containing an olefin-based resin composition (Koori, Abstract).  Koori teaches that the olefin-based polymer is preferably a propylene-based polymer (Id., paragraphs 0068, 0103).  Koori teaches that the olefin-based resin composition may contain various additives, such as a release agent (Id., paragraph 0106).  Koori teaches that examples of release agents include dibenzylidene sorbitol (Id., paragraphs 0109-0111), wherein the content of the release agent present in the composition is preferably 10 to 10,000 ppm by mass (Id., paragraph 0117).  Koori additionally teaches that various other additives may be included, such as a crystal nucleating agent (Id., paragraph 0118).  Koori teaches that the composite fibers may be a crimped fiber comprising a combination of thermoplastic resins that differ in thermal shrinkage, such as a side-by-side type fiber or eccentric core-sheath type fiber (Id., paragraph 0152).  Note that a side-by-side type fiber would result in at least part of both components being exposed to a surface of the fiber.  Koori teaches that the first component is the olefin-based resin composition (Id., paragraph 0158), and that second component is an olefin-based polymer (Id., paragraph 0161), preferably a propylene-based polymer (Id., paragraph 0170).  Koori teaches that the first and second component may comprise the same propylene-based resin (Id., paragraph 0175), and that the second component may contain various additives such as a release agent (Id., paragraph 0176).  Koori additionally teaches that additives such as a release agent may be incorporated in at least one of the first and second component (Id., paragraphs 0190-0192).  
Regarding the claimed crystal nucleating agent, Koori teaches that each of the first and second components may comprise a release agent, such as dibenzylidene sorbitol, which Applicants’ specification recites as a suitable crystal nucleating agent.  Koori teaches that the amount of the release agent is preferably 10 to 10,000 ppm by mass, which is within the scope of the claimed concentration of the crystal nucleating agent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven fabric of Koori, wherein the fabric comprises side-by-side type fibers having each of a first and second component comprising the same propylene-based polymers, and one of the components comprising a dibenzylidene sorbitol release agent, such as within the claimed concentration, motivated by the desire of forming a conventional nonwoven fabric based on the totality of the teachings of Koori.  
Additionally, since the invention of Koori comprises a substantially similar structure and composition as claimed, it is reasonable for one of ordinary skill to expect that the first and second components would inherently comprise a difference in crystallization start temperature as claimed. The burden is on Applicants to prove otherwise.
Regarding claims 2-4, Koori teaches that the first and second component may comprise the same propylene-based resin.  Koori teaches that the olefin-based polymer is preferably 1 to 50% by mass in the first and second components 50% by mass or more (Koori, paragraphs 0160, 0169). Therefore, the propylene-based resins appear to be main components of each of the first and second components.
Regarding claim 5, Koori teaches a multilayer nonwoven fabric wherein at least one nonwoven fabric layer is formed of composite fibers, and at least one nonwoven fabric layer constituting the multilayer fabric is a melt-blown nonwoven fabric (Koori, paragraph 0047, claims 11-15).  
Regarding claims 7 and 8, Koori teaches that the nonwoven fabric is suitable for use as an air filter or an electret filter subjected to electret processing (Koori, paragraph 0144). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786